Citation Nr: 1039707	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-21 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence exists to reopen a prior 
claim for a bilateral hip disability.  

2.  Whether new and material evidence exists to reopen a prior 
claim for a low back disability.

3.  Whether new and material evidence exists to reopen a prior 
claim for a bilateral knee disability.

4.  Entitlement to service connection for a pelvic condition, 
also claimed as pelvis, to include as secondary to a left foot 
disability.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to service connection for an upper back 
disability.

7.  Entitlement to service connection for a thoracic/mid-back 
disability.

8.  Entitlement to service connection for a low back disability.

9.  Entitlement to service connection for a bilateral arm 
disability.

10.  Entitlement to service connection for a bilateral hand 
disability.

11.  Entitlement to service connection for a right foot 
disability.  

12.  Entitlement to service connection for a right knee 
disability.

13.  Entitlement to service connection for a left knee 
disability, to include as secondary to a left foot disability.  

14.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

15.  Entitlement to special monthly compensation (aid and 
attendance/housebound).

16.  Entitlement to a disability rating in excess 40 percent for 
a service connected left foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2005 and December 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Jurisdiction is currently with the RO in 
Albuquerque, New Mexico.

The Veteran requested hearings before a Decision Review Officer 
and a member of the Board, but withdrew her requests.

The issues of entitlement to service connection for a pelvic 
condition, entitlement to service connection for a bilateral hip 
disability, entitlement to service connection upper, thoracic, 
and low back disabilities, entitlement to service connection for 
a bilateral arm disability, entitlement to service connection for 
a bilateral hand disability, entitlement to service connection 
for a right foot disability, entitlement to service connection 
for a right knee disability, entitlement to service connection 
for a left knee disability, entitlement to service connection for 
PTSD, entitlement to service connection for special monthly 
compensation, and entitlement to a disability rating in excess of 
40 percent for a service connected left foot disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An April 1986 RO decision denied entitlement to service 
connection for a bilateral hip disability; the Veteran did not 
appeal.  

2.  Evidence received since the April 1986 RO decision is new and 
material and the Veteran's claim is reopened.  

3.  A June 1995 RO decision denied entitlement to service 
connection for a low back disability; the Veteran did not appeal.  

4.  Evidence received since the June 1995 RO decision is new and 
material and the Veteran's claim is reopened.  

5.  A July 2001 RO decision denied entitlement to service 
connection for right and left knee disabilities; the Veteran did 
not appeal.  

6.  Evidence received since the July 2001 RO decision is new and 
material and the Veteran's claim is reopened.  


CONCLUSIONS OF LAW

1.  The April 1986 RO decision that denied entitlement to service 
connection for a bilateral hip disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received since the April 
1986 RO decision and the Veteran's claim for entitlement to 
service connection for a bilateral hip disability is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2010).

3.  The June 1995 RO decision that denied entitlement to service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence has been received since the June 
1995 RO decision and the Veteran's claim for entitlement to 
service connection for a low back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2010).

5.  The July 2001 RO decision that denied entitlement to service 
connection for left and right knee disabilities is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 
(2010).

6.  New and material evidence has been received since the July 
2001 RO decision and the Veteran's claim for entitlement to 
service connection for left and right knee disabilities is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  However, 38 U.S.C.A. § 5108 provides that if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.  Hence, before 
reaching the issue of whether service connection is warranted, 
the Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A.  § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the newly 
submitted evidence is material.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element that 
was a reason for that last final disallowance of the claim.  Id.

The RO denied the appellant's prior claims for bilateral hip and 
low back disabilities because there was no evidence of a current 
disability.  Thus, for evidence in this case to be considered new 
and material, it must show that the Veteran has low back and 
bilateral hip disabilities.  

Here, current medical records show that the Veteran has been 
diagnosed with rheumatoid arthritis and osteoarthritis.  This 
evidence is new, and while it is unclear from the record exactly 
what joints are affected, the Board finds that there is 
sufficient evidence of a current disability to be considered 
material.  Accordingly, the Veteran's claims for a bilateral hip 
disability and a low back disability are reopened.  

The Veteran's prior claims for left and right knee disabilities 
were denied because there was no evidence of a knee disability 
related to the Veteran's military service.  The Veteran has 
presented evidence that she has diagnoses of osteo and rheumatoid 
arthritis and that she currently wears knee braces.  The Veteran 
is unfortunately extremely vague about how she believes most of 
her claimed disabilities are related to her military service or 
even the exact nature of her claimed disabilities.  However, the 
Board will liberally interpret the Veteran's service connection 
claim, coupled with current VA treatment records showing that the 
Veteran's knees are affected by rheumatoid and/or osteoarthritis, 
to be new and material evidence that the Veteran has a current 
knee disability related to service and reopen her prior claim for 
service connection for right and left knee disabilities.

In this regard, the Veteran is cautioned to be more specific as 
to how her disabilities are related to service from April to July 
1981.  

The Veteran's claims for entitlement to service connection for a 
bilateral hip disability, a bilateral knee disability, and a low 
back disability are accordingly reopened and the issue of 
entitlement to service connection is addressed in the remand 
portion of this opinion. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is granting 
in full the benefit sought on appeal by reopening the Veteran's 
claims.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

ORDER

New and material evidence having been received, the Veteran's 
prior claims for a bilateral hip disability, a low back 
disability, and right and left knee disabilities are reopened.  


REMAND

The Veteran is seeking entitlement to service connection for a 
pelvic condition, entitlement to service connection for a 
bilateral hip disability, entitlement to service connection 
upper, thoracic, and low back disabilities, entitlement to 
service connection for a bilateral arm disability, entitlement to 
service connection for a bilateral hand disability, entitlement 
to service connection for a right foot disability, entitlement to 
service connection for a right knee disability, entitlement to 
service connection for a left knee disability, entitlement to 
service connection for PTSD, entitlement to service connection 
for special monthly compensation, and entitlement to a disability 
rating in excess of 40 percent for a service connected left foot 
disability.

It appears that sometime in the past the Veteran applied for 
disability benefits from the Social Security Administration 
(SSA).  No clear determination as to the availability of any 
records which may have been in the possession of the SSA has been 
made.  The Court has indicated that medical records upon which an 
award of Social Security disability benefits has been predicated 
are relevant to VA claims for service connection.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the 
RO should attempt to obtain any available SSA records, including 
any medical records the Veteran submitted in support of her 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) 
(possibility that SSA records could contain relevant evidence 
cannot be foreclosed absent a review of those records).

It also appears that the Veteran filed a claim for disability 
benefits from the state of New Mexico.  On remand, the RO should 
attempt to obtain any records related to this claim, including 
any medical records the Veteran has submitted in support of her 
claim.  The Veteran is requested to submit any and all records 
from any workers' compensation claim she has ever filed (if any).   

Finally, while the Veteran apparently has been diagnosed with 
rheumatoid arthritis, osteoarthritis, it is unclear from the 
record which joints are affected by these conditions and whether 
these conditions are related to service.  On remand, the Veteran 
should be afforded a general medical evaluation to determine (1) 
whether she suffers from the following claimed disabilities: a 
pelvic condition, a bilateral hip disability, an upper back 
disability, a mid-back/thoracic disability, a low back 
disability, a bilateral arm disability, a bilateral hand 
disability, a right foot disability; and a bilateral knee 
disability; and (2) whether it is at least as likely as not 
(fifty percent or greater) that any of the claimed disabilities 
had onset in service or were caused or aggravated by the 
Veteran's active military service.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's SSA records, 
including all medical records and 
examinations which formed the basis of any 
SSA decision rendered.  Efforts to obtain 
these records should be documented, and 
evidence received in response to this 
request should be associated with the 
claims folder.




2.	Obtain all records associated with the 
Veteran's claim for disability benefits 
from the State of New Mexico, including 
all medical records and examinations which 
formed the basis of any decision rendered.  
Efforts to obtain these records should be 
documented, and evidence received in 
response to this request should be 
associated with the claims folder.

3.	Schedule the Veteran for a VA general 
medical examination.

The examiner is asked to determine (1) 
whether the Veteran suffers from the 
following claimed disabilities: a pelvic 
condition, a bilateral hip disability, an 
upper back disability, a mid-back/thoracic 
disability, a low back disability, a 
bilateral arm disability, a bilateral hand 
disability, a right foot disability; and a 
bilateral knee disability; and (2) whether 
it is at least as likely as not (fifty 
percent or greater) that any of the 
claimed disabilities had onset in service 
or was caused or aggravated by the 
Veteran's active military service.  

      The Veteran served on active duty from April to July 
1981.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed. 


4.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and her representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


